                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                          Case No. 3:12-cr-42-SI

        v.                                          OPINION AND ORDER

 PATRICK SHANNON HAFT,

                Defendant.


Michael H. Simon, District Judge.

       On April 14, 2020, Defendant Patrick Shannon Haft (“Mr. Haft”) submitted a request for

reduction in sentence to the warden at the Federal Correctional Institution at Sheridan, Oregon

(“FCI Sheridan”). After waiting more than 30 days, on May 26, 2020, Mr. Haft filed with the

Court a Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF 103. The

Government opposes Mr. Haft’s motion on the merits. For the reasons that follow, the Court

denies Mr. Haft’s motion to reduce sentence.

               LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE

A. Modifying a Term of Imprisonment for Compassionate Release

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

Congress, however, has expressly authorized a district court to modify a defendant’s sentence in

three limited circumstances: (1) when granting a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A); (2) when expressly permitted by statute or by Rule 35 of the Federal




PAGE 1 – OPINION AND ORDER
Rules of Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(1). The motion before the Court seeks compassionate release.

       Before 2018, § 3582(c)(1)(A) required that a motion for compassionate release could be

brought only by the Bureau of Prisons (“BOP”). The First Step Act (“FSA”), Pub. L. No. 115-

391, 132 Stat. 5194 (Dec. 21, 2018), amended § 3582 to authorize courts to grant a motion for

compassionate release filed by a defendant. A defendant, however, may only bring a motion for

compassionate release after: (1) petitioning the BOP to make such a motion on the defendant’s

behalf; and (2) either (a) the defendant has exhausted all administrative appeals after the BOP

denied the defendant’s petition or (b) thirty days has elapsed after the warden of the defendant’s

facility received the defendant’s petition, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).1

       Compassionate release under § 3582(c)(1)(A) authorizes a court to modify a defendant’s

term of imprisonment if the court finds that two conditions have been satisfied. The first is that

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

The second is that “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The court also must consider the factors

set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. Id.

B. Extraordinary and Compelling Reasons

       The Sentencing Commission policy statement for reducing a term of imprisonment under

§ 3582(c)(1)(A) is found in the United States Sentencing Guidelines Manual (“USSG”) at


       1
          On June 2, 2020, the U.S. Court of Appeals for the Sixth Circuit held that a defendant’s
failure to satisfy this administrative exhaustion requirement does not deprive a court of subject-
matter jurisdiction; instead, this is a mandatory claim-processing rule that binds the courts when
properly asserted by the Government and not forfeited. United States v. Alam, --- F.3d ---, 2020
WL 2845694 (6th Cir. June 2, 2020). The Ninth Circuit has not yet addressed this issue.



PAGE 2 – OPINION AND ORDER
§ 1B1.13. That policy statement explains the phrase “extraordinary and compelling reasons.”

USSG § 1B1.13(1)(A) and cmt. 1. According to the policy statement, extraordinary and

compelling reasons are: (1) the medical condition of the defendant (defined as whether the

defendant is suffering from a terminal illness; or is suffering from a serious physical or medical

condition, serious functional or cognitive impairment, or deteriorating physical or mental health

because of the aging process, “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover”); (2) the age of the defendant (defined as whether the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental health because of

the aging process, and has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less); (3) family circumstances (defined as the death or

incapacitation of the caregiver of the defendant’s minor child or minor children or the

incapacitation of the defendant’s spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner); and (4) any other extraordinary and

compelling reason determined by the Director of the BOP. USSG § 1B1.13 cmt. 1.

       We are currently in a global health crisis caused by the 2019 novel Coronavirus

(“COVID-19”), which already has taken the lives of more than 110,000 people just in the United

States during the past several months. When a defendant has a chronic medical condition that

may substantially elevate the defendant’s risk of becoming seriously ill or dying from

COVID-19, that condition may satisfy the standard of extraordinary and compelling reasons.

Under these circumstances, a chronic medical condition (i.e., one from which a defendant is not

expected to recover) reasonably may be found to be both serious and capable of substantially

diminishing the ability of the defendant to provide self-care within the environment of a




PAGE 3 – OPINION AND ORDER
correctional facility, even if that condition would not have constituted an extraordinary and

compelling reason absent the heightened risk of COVID-19. See generally USSG § 1B1.13 and

cmt. 1(A)(ii)(I).

        Alternatively, USSG § 1B1.13, as currently written, does not constrain the Court’s ability

to find extraordinary and compelling reasons here. Because the Sentencing Commission’s policy

statement was not amended after enactment of the First Step Act, “a growing number of district

courts have concluded the Commission lacks an applicable policy statement regarding when a

judge can grant compassionate release” . . . “because the Commission never harmonized its

policy statement with the FSA.” United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal.

Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447, 499 (canvassing district court

decisions)) (quotation marked omitted); see also United States v. Redd, 2020 WL 1248493, at *6.

(E.D. Va. Mar. 16, 2020) (“[T]here does not currently exist, for the purposes of satisfying the

[“FSA’s] ‘consistency’ requirement, an ‘applicable policy statement.’”); United States v. Barber,

2020 WL 2404679, at *3 (D. Or. May 12, 2020) (“The Court is persuaded by the reasoning of

numerous other district courts and holds that it is not constrained by the BOP Director’s

determination of what constitutes extraordinary and compelling reasons for a sentence

reduction.”) (citations and quotation marks omitted).

        As explained by one court, “a majority of federal district courts have found that the most

natural reading of the amended § 3582(c) and [28 U.S.C.] § 994(t) is that the district court

assumes the same discretion as the BOP director when it considers a compassionate release

motion properly before it.” United States v. Perez, 2020 WL 1180719, at *2 (D. Kan. Mar. 11,

2020). Indeed, the Government previously conceded this point in United States v. Young,

agreeing that “the dependence on the BOP to determine the existence of an extraordinary and




PAGE 4 – OPINION AND ORDER
compelling reason, like the requirement for a motion by the BOP Director, is a relic of the prior

procedure that is inconsistent with the amendments implemented by the First Step Act.” 2020

WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). The court in Young followed many other district

courts in recognizing that § 1B1.13’s defined categories are not exclusive: “In short, federal

judges are no longer constrained by the BOP Director’s determination of what constitutes

extraordinary and compelling reasons for a sentence reduction.” Id. The Court agrees with this

alternative analysis as well.

C. Safety of Other Persons and the Community

       The policy statement further provides that, in addition to finding extraordinary and

compelling reasons, a court also must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13(2). The

factors to be considered in deciding whether a defendant is a danger to the safety of any other

person or to the community are: (1) the nature and circumstances of the offense (including

whether the offense is a crime of violence, a violation of 18 U.S.C. § 1591, a federal crime of

terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive

device); (2) the weight of the evidence; (3) the history and characteristics of the defendant

(including, among other things, the defendant’s character, physical and mental condition, and

family ties and whether at the time of the offense or arrest the defendant was on probation,

parole, or other release); and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

D. Sentencing Factors Under § 3553(a)

       Finally, as provided in both § 3582(c)(1)(A) and the policy statement, a court must

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. These

factors include the nature and circumstances of the offense; the history and characteristics of the


PAGE 5 – OPINION AND ORDER
defendant; and the need for the sentence to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, protect the public, and provide

the defendant with needed training, medical care, or other treatment in the most effective

manner. 18 U.S.C. § 3553(a). The policy statement also recognizes that the sentencing court “is

in a unique position to determine whether the circumstances warrant a reduction . . ., after

considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy

statement[.]” USSG § 1B1.13 cmt. 4.

                                           DISCUSSION

A. Mr. Haft’s Medical Condition

       Mr. Haft is a 37-year-old man who suffers from asthma. There is no dispute that we are

currently in a global health crisis and pandemic due to COVID-19. The CDC warns that

“[p]eople 65 years and older” are “at high-risk for severe illness from COVID-19.” See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(lasted visited June 22, 2020). The CDC also explains that people of all ages with certain

underlying medical conditions, particularly if not well controlled, also are at high-risk for severe

illness from COVID-19. According to the CDC, these underlying medical conditions are:

               ●      People with chronic lung disease or moderate to severe
               asthma[.]
               ●      People who have serious heart conditions[.]
               ●      People who are immunocompromised[.]
                      * * *
               ●      People with severe obesity (body mass index [BMI] of 40
               or higher)[.]
               ●      People with diabetes[.]
               ●      People with chronic kidney disease undergoing dialysis[.]
               ●      People with liver disease[.]

Id. (emphasis added).




PAGE 6 – OPINION AND ORDER
B. FCI Sheridan

        As previously noted, Mr. Haft is incarcerated at FCI Sheridan. As of today, the BOP has

not reported any positive cases of COVID-19, either among inmates or staff, at FCI Sheridan.

See https://www.bop.gov/coronavirus/ (last visited June 22, 2020). The BOP’s information,

however, is only of limited value. The BOP does not disclose whether or to what extent a facility

is testing symptomatic or asymptomatic inmates, both or neither. In United States v. Pabon, 2020

WL 2112265, at *5 (E.D. Pa. May 4, 2020), the court cited Johns Hopkins Bloomberg School of

Public Health Professor Leonard Rubenstein to explain the link between testing and limiting the

spread of COVID-19: “Unless you do universal testing in all environments, the risk of spread is

enormous. If you are waiting for symptoms to emerge before you do the testing, you are getting a

false picture of what is going on . . . It’s too late.” Id. (citing Kevin Johnson, Mass Virus Testing

in State Prisons Reveals Hidden Asymptomatic Infections; Feds Join Effort, USA TODAY

(Apr. 25, 2020, updated Apr. 27, 2020),

https://www.usatoday.com/story/news/politics/2020/04/25/coronavirus-testing-prisons-

revealshidden-asymptomatic-infections/3003307001/) (last visited June 2, 2020); see also Arias

v. Decker, 2020 WL 2306565, at *8 (S.D.N.Y. May 8, 2020) (“[W]hen it comes to vulnerable

detainees . . ., monitoring them for signs of infection is too little, too late.”).

C. Mr. Haft’s Criminal History

        On January 8, 2013, Mr. Haft pleaded guilty to one count of possession with intent to

distribute heroin in an amount exceeding 1,000 grams, in violation of 21 U.S.C. §§ 841(a)(l)

and (b)(l)(A)(i), and one count of unlawful possession of ammunition, in violation of 18

U.S.C. 922(g)(l ). The Court originally sentenced Mr. Haft on April 8, 2013, but the Court later

vacated and corrected that sentence after granting in part Mr. Haft’s motion under 28 U.S.C.

§ 2255. On April 16, 2014, the Court sentenced Mr. Haft to a term of imprisonment of 120


PAGE 7 – OPINION AND ORDER
months, followed by a period of five year of supervised release. Mr. Haft previously was

convicted of manslaughter in the first degree. Mr. Haft has approximately 30 months left to

serve, and his expected release date is November 30, 2022.

D. Government’s Response

       The Government opposes Mr. Haft’s motion. The Government first argues that Mr. Haft

has not met his burden of establishing that a sentence reduction is warranted under the statute

because he has not shown that his asthma, which is well-controlled, is an extraordinary or

compelling reason warranting excusing the last two years of his sentence. The Government also

argues that Mr. Haft has not met his burden of establishing that a sentence reduction is warranted

under the statute because he has not shown that he is no longer a danger to the community.

According to the Government, during the time he was dealing drugs, Mr. Haft had a good job

and a family that supported him, but that did nothing to deter him from selling drugs. The

quantities of heroin, cocaine, and methamphetamine seized from his storage space represented

thousands of user quantities of deadly drugs, any one of which could have had disastrous results.

Further, Mr. Haft knew better, based on the fact that his siblings struggled with heroin addiction.

E. Conclusion

       The Court recognizes that Mr. Haft suffers from asthma and that moderate to severe

asthma heightens the risk from COVID-19. As stated, however, there are no reported cases of

COVID-19 at FCI Sheridan. The Court also recognizes that Mr. Haft has had an excellent record

of conduct while incarcerated for this offense. The Government, however, correctly observes that

Mr. Haft’s proposed release plan fails to address the fact that family and community support and

a good job did not stop his previous unlawful and dangerous behavior.

       Compassionate release is “rare” and “extraordinary,” and courts routinely deny such

claims. United States v. Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16, 2020)


PAGE 8 – OPINION AND ORDER
(“[A] compassionate release . . . is an extraordinary and rare event.”) (citation omitted). A

defendant bears the burden to show special circumstances meeting the high bar set by Congress

and the Sentencing Commission for compassionate release. See United States v. Greenhut, 2020

WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (holding that a defendant bears the burden of

establishing entitlement to sentencing reduction and citing United States v. Sprague, 135

F.3d 1301, 1306-07 (9th Cir. 1998)). As other district courts have noted: “To be faithful to the

statutory language requiring ‘extraordinary and compelling reasons,’ it is not enough that

Defendant suffers from . . . chronic conditions that [he] is not expected to recover from. Chronic

conditions that can be managed in prison are not a sufficient basis for compassionate release.”

United States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020) (rejecting a

claim for compassionate release from a defendant suffering from severe back injuries and

epilepsy) (brackets in original) (quoting United States v. Weidenhamer, 2019 WL 6050264, at *5

(D. Ariz. Nov. 8, 2019)). The Court also must consider the sentencing factors under § 3553(a), to

the extent they are applicable. See § 3582(c)(1)(A) and USSG § 1B1.13.

       The Court has considered all the relevant factors for compassionate release. The Court

concludes that Mr. Haft has not shown special circumstances that meet the high bar set by

Congress and the Sentencing Commission for compassionate release.

                                         CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence. ECF 103.

       IT IS SO ORDERED.

       DATED this 22nd day of June, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 9 – OPINION AND ORDER
